COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-332-CV
 
BONDEX
INTERNATIONAL, INC.                                             APPELLANT
 
                                                   V.
 
CHRISTINE
LOWERY, INDIVIDUALLY                                       APPELLEES
AND AS PERSONAL
REPRESENTATIVE 
OF THE HEIRS AND ESTATE
OF FRANK
LOWERY,
DECEASED                                                                           
                                                                                                        
                                               ----------
                  FROM
THE 153RD COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AJoint
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the
appellant, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  GARDNER, WALKER, and MCCOY, JJ.  
 




DELIVERED: January 25,
2007 




[1]See Tex. R. App. P. 47.4.